Citation Nr: 1541627	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-12 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  What rating is warranted for right knee instability since September 19, 2013?
 
2.  Entitlement to an increased rating for postoperative residuals of a total right knee replacement associated with a right knee injury. 
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 


INTRODUCTION
 
The Veteran had active military service from August 1966 to June 1968.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2011, August 2013, and August 2014 the Board remanded the claim for additional development.
 
In its August 2014 remand regarding the issue of entitlement to an increased rating for right knee instability the Board requested further development regarding outstanding records of a 2013 total knee replacement surgery.  At that time the appellant was in receipt of compensation for residuals of a previous right knee injury, associated with postoperative total right knee replacement and he had reported undergoing a surgical revision of his prior total right knee replacement.  An operative report has since been associated with the file and it shows that the Veteran indeed underwent a new total right knee replacement on November 4, 2013.  As such the issues are as characterized on the title page.  
 
 
FINDINGS OF FACT
 
1.  The Veteran is in receipt of the maximum scheduler rating for right knee instability.
 
2.  The Veteran underwent total right knee replacement on November 4, 2013.
 
3.  The symptoms caused by the Veteran's right knee disorder are contemplated in the ratings assigned pursuant to Diagnostic Codes 5257 and 5055.
 

CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 30 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2014).
 
2.  For the one year period commencing November 4, 2013, the criteria for a temporary total 100 percent rating for postoperative residuals of right total knee replacement were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
  
This is an appeal from an initial rating.  Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §  5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose. 

Assistance has been provided to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the appellant has been afforded several VA examinations.  The Veteran was most recently afforded a VA examination of his right knee in May 2015.  That examination report shows that the examiner considered the relevant history of the Veteran's injury, addressed the appellant's symptoms, performed an examination, and provided findings that can be applied to the Schedule for Rating Disabilities.  As such, the examination is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail, and is adequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran was offered an opportunity to attend a hearing, although he declined to do so.  
 
In August 2014 the Board remanded the issue of what rating was warranted for right knee instability since September 19, 2013.  The Veteran submitted an operative report, he was afforded a May 2015 VA examination and VA provided the appellant a July 2015 supplemental statement of the case.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Increased Rating Claims
 
Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
 
While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).
 
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
Right Knee 
 
The Veteran is currently assigned a 30 percent rating under Diagnostic Code 5257 for right knee instability, status-post total right knee replacement associated with total right knee injury; as well as a separate 30 percent rating for post-operative residuals of a total right knee replacement associated with residuals of right knee injury, under Diagnostic Code 5055.  
 
An operative report from November 4, 2013 shows that the Veteran underwent revision of total right knee replacement.  In addition, the Board observes that in June 2014 the Veteran's request for an award of a temporary total evaluation for convalescence for total knee replacement was denied.  See 38 C.F.R. § 4.30.  
 
In December 2013 a VA examiner indicated that the Veteran's right knee unstable.  On examination flexion was limited to 105 degrees, and there was less movement than normal.  Full extension was demonstrated.  In addition there was medial-lateral instability and pain to palpation of the joint line.  The examiner indicated that the Veteran's right knee appeared as would be expected six-weeks post-surgery.  The examiner opined that the Veteran's right knee scars were not painful, unstable, or of an area greater than 39 square centimeters.  (N.B. The Veteran is in receipt of a noncompensable rating for a right knee scar associated with his total right knee replacement, and the rating assigned is not on appeal.)  It is noted that at the December 2013 examination the Veteran's right knee had not yet healed from the November 2013 surgery.
 
Pursuant to the August 2014 Board remand the Veteran was provided a VA examination in May 2015.  Examination of the right knee revealed range of motion from 0 to 115 degrees, and from 0 to 110 degrees following repetitive motion.  Fatigue and lack of endurance were present.  There was active movement against resistance with muscle testing.  There was no ankylosis.  Notably, there was no evidence of recurrent subluxation or lateral instability.  The Veteran's total knee joint replacement in 2013 was noted, as was a 26.5 by 0.05 centimeter right knee scar.  The Veteran reported occasional use of a cane, and that his walking was affected by his right knee disability.  The Veteran reported that he was the operations director for a technical college, and that his job required that he walk to inspect approximately 50 teachers a year.  
 
Knee impairment with recurrent subluxation or lateral instability warrants a 30 percent rating if the condition is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the May 2015 examination revealed no evidence of recurrent subluxation or lateral instability the Veteran is currently awarded a 30 percent rating for right knee instability.  It is also noted that the question before the Board is entitlement to an increased rating due to instability, not whether the rating should be reduced.  In any event the appellant is receiving the maximum scheduler rating for recurrent subluxation or lateral instability under Diagnostic Code 5257.  As such, an increased rating is not warranted under that Code. 
 
A higher rating is not available under any other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Application of this code is inappropriate as the clinical findings do not show that the Veteran has right knee ankylosis.  
 
A higher rating than that awarded under Diagnostic Code 5055 for total knee replacement is not available under Diagnostic Codes 5258 and 5259 for dislocated or removed semilunar cartilage, either before or after the November 2013 surgical revision as discussed below.
 
Considering Diagnostic Codes 5260 and 5261, at no time during the appeal was right knee flexion less than 105 degrees or extension less than full.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's right knee motion far exceeds the levels required for compensable evaluations.  

Although a separate compensable rating under Diagnostic Codes 5010-5260 has been considered, Diagnostic Code 5055 is intended to replace Diagnostic Codes 5010-5260, and the Veteran has been in receipt of a rating under Diagnostic Code 5055 throughout the duration of this appeal.  As such, in order to avoid pyramiding an additional rating for objectively confirmed, otherwise noncompensable limited motion will not be awarded.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, nonunion of the tibia and fibula of either lower extremity warrants a 40 percent evaluation if there is loose motion requiring a brace.  The medical evidence does not show that the Veteran has a nonunion of the tibia and fibula.  As such Diagnostic Code 5262 is not for application.  The evidence does not suggest there was genu recurvatum, such that Diagnostic Code 5263 is not for application.
 
Diagnostic Code 5055 provides that knee replacements warrant a 100 percent rating for one year following implantation of the prosthesis, commencing after an initial grant assigned under 38 C.F.R. § 4.30 following hospital discharge, and a minimum 30 percent rating following the one-year period.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity after the one-year period.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.
 
Because Diagnostic Code 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's right knee disability under Diagnostic Code 5055 and under Diagnostic Codes 5256, 5261, or 5262 would compensate the Veteran's symptoms twice.  Similarly, because Diagnostic Code 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's right knee disability under Diagnostic Code 5055 and under the Deluca criteria would also lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2015).  
 
Nevertheless, the evidence shows that the Veteran is entitled to a 100 percent rating for the one year following the November 2013 implantation of a new prosthesis under Diagnostic Code 5055.  As this is the maximum available according to this Diagnostic Code 5055 for knee replacement, there is no prejudice in the Board granting the evaluation for the one year period from November 4, 2013.  This Diagnostic Code incorporates the full range of symptoms that can affect the knee.  
 
Carefully reviewing the appellant's lay statements as well as the objective clinical evidence, the Board finds that the symptomatic residuals associated with the appellant's November 2013 total knee replacement are compensated in the assigned ratings discussed above under Diagnostic Codes 5257 and 5055.  The Board is unable to identify additional symptoms which are not duplicative of or overlapping with those already contemplated and compensated.  Moreover, neither the appellant nor his representative has pointed to any such distinct symptomatology.  Under these circumstances, the Board concludes that under the facts of this case, assigning a separate compensable rating for residuals of a right knee injury would constitute pyramiding prohibited by 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As such, the provisions for assigning separate ratings for the knee, other than that for instability and for residuals of total knee replacement surgery, which have already been assigned, are not applicable during this time period.
 
Accordingly, the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for instability of the right knee.  38 C.F.R. § 4.71a.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
 
The evidence supports the grant of a separate 100 percent rating for residuals of a total right knee replacement for one year following the November 4, 2013 implantation of the prosthesis, and the claim is granted.  38 C.F.R. § 4.71a.
 
Extrascheduler Consideration
 
As to consideration of referral for an extrascheduler rating, determination of whether referral is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and referral is not required.  Id.  

Recently, the United States Court of Appeals for the Federal Circuit clarified that 38 C.F.R. § 3.321(b)(1), in addition to allowing referral for extrascheduler evaluation based on an individual disability, also allows for referral for extrascheduler consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).
 
Based on the evidence of record the Veteran is not entitled to referral for an extrascheduler evaluation whether based on the individual disability or on the combined effects of the Veteran's service-connected disabilities.  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of his disability, to include instability, fatigue and lack of endurance, and total right knee replacement surgery have been fully considered and are contemplated in the rating schedule.  The May 2015 examination findings showed that instability tests were negative.  Although the Veteran reports that he occasionally uses a cane for walking, there is no indication that his symptomatology is outside that which is contemplated by the rating schedule.  

The Veteran indicated that he was employed, and implied that his right knee caused difficulty walking and navigating stairs, which was necessary as he visited numerous classrooms each year.  His combined scheduler evaluation adequately contemplates any occupational impairment.  To the extent that the scheduler rating did not adequately contemplate the combined effect of his disabilities there is no indication of any marked interference with employment or frequent periods of hospitalization.  Thus, referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As a final note, the question of entitlement to total disability rating based on individual unemployability is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the May 2015 VA examination report indicates the Veteran remains employed, and there is no assertion by the appellant otherwise.  Therefore, remand or referral of a derivative claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is unnecessary as there is no suggestion of unemployability.
 


ORDER
 
For the period since September 19, 2013, entitlement to a rating in excess of 30 percent for instability of the right knee is denied.  
 
Entitlement to a 100 percent rating for postoperative residuals of a total right knee replacement associated with residuals of right knee injury, is granted for the one year period following the November 4, 2013 operation, subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND

The decision issued above limits the 100 percent rating for residuals of a total right knee replacement to the one year period following the November 4, 2013 surgery.  The Board, however, notes that the appellant may be entitled to convalescence benefits based on that November 2013 surgery.  Regardless whether convalescence benefits are warranted, given that the RO has not been afforded the opportunity to readjudicate what rating is warranted after the term granted in this decision, further development is in order.

Therefore, this case is REMANDED for the following action:

The RO should effectuate the grant of a 100 percent rating for the period granted in this decision.  The RO should also consider whether the appellant is entitled to any convalescent benefits following the November 2013 surgery.  The RO should then rate the appellant on any remaining residuals at the end of the one year term.  Thereafter, unless residuals of a total knee replacement continue to be rated as 100 percent disabling, or unless the claimant withdraws his appeal in writing, the RO should issue a supplemental statement of the case and afford the appellant a reasonable period of time to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


